IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Wendella Lambert,
Plaintiff(s)
Case Number: 1:18cv116
Vs.
Chief Judge Susan J. Dlott
Commissioner of Social Security,
Defendant(s)
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on November 5, 2019 (Doc. 30), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired November 19, 2019, hereby
ADOPTS said Report and Recommendation.
Accordingly, plaintiffs §406(b) motion for attorney fees is GRANTED. Plaintiffs
counsel is AWARDED attorney fees in the amount of $7,077.50 under 42 U.S.C. §406(b)(1)(A).

IT IS SO ORDERED.

Bian, wth

Judge Susan Dlott
United States District Court
